 



EXHIBIT 10.18

EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BOWNE & Co., INC.



--------------------------------------------------------------------------------

SECOND AMENDEMENT
Dated as of March 28, 2003

to

NOTE PURCHASE AGREEMENTS
Dated as of January 30, 2002



--------------------------------------------------------------------------------




Re: $25,000,000 6.90% Senior Notes, Series A, due January 30, 2007   $28,000,000
7.31% Senior Notes, Series B, due January 30, 2012   $22,000,000 7.85% Senior
Notes, Series C, due January 30, 2012



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO NOTE PURCHASE AGREEMENTS

     This Second Amendment dated as of March 28, 2003 (the or this “Second
Amendment”) to the Note Purchase Agreements dated as of January 30, 2002 is
between Bowne & Co., Inc., a Delaware corporation (the “Company”), and each of
the institutions which is a signatory to this Second Amendment (collectively,
the “Noteholders”).

R E C I T A L S:

     A.     The Company and each of the Noteholders have heretofore entered into
separate and several Note Purchase Agreements each dated as of January 30, 2002,
as amended by the First Amendment to Note Purchase Agreements dated as of
July 2, 2002 (collectively, as amended, the “Note Purchase Agreements”). The
Company has heretofore issued (a) $25,000,000 aggregate principal amount of its
6.90% Senior Notes, Series A, due January 30, 2007 (the “Series A Notes”), (b)
$28,000,000 aggregate principal amount of its 7.31% Senior Notes, Series B, due
January 30, 2012 (the “Series B Notes”) and (c) $22,000,000 aggregate principal
amount of its 7.85% Senior Notes, Series C, due January 30, 2012 (the “Series C
Notes;” the Series A Notes, the Series B Notes and the Series C Notes being
hereunder collectively referred to as the “Notes”) pursuant to the Note Purchase
Agreements.

     B.     The Company and the Noteholders now desire to amend the Note
Purchase Agreements in the respects, but only in the respects, hereinafter set
forth.

     C.     Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Purchase Agreements, as amended by this Second
Amendment, unless herein defined or the context shall otherwise require.

     D.     All requirements of law have been fully complied with and all other
acts and things necessary to make this Second Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.

     Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Second Amendment set forth in Section 4.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

Section 1.      AMENDMENTS.

     Section 1.1.     Section 1 of the Note Purchase Agreements shall be and is
hereby amended in its entirety to read as follows:



       “Section 1. Authorization of Notes; Interest Rate.



       Section 1.1.     Authorization of Notes. The Company will authorize the
issue and sale of (a) $25,000,000 aggregate principal

 



--------------------------------------------------------------------------------



 





  amount of its 6.90% Senior Notes, Series A, due January 30, 2007 (the
“Series A Notes”), (b) $28,000,000 aggregate principal amount of its 7.31%
Senior Notes, Series B, due January 30, 2012 (the “Series B Notes”), and (c)
$22,000,000 aggregate principal amount of its 7.85% Senior Notes, Series C, due
January 30, 2012 (the “Series C Notes”; the Series A Notes, the Series B Notes
and the Series C Notes being hereinafter collectively referred to as the
“Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 13 of this Agreement or the Other Agreements (as hereinafter
defined)). The Notes shall be substantially in the form set out in Exhibit 1(a),
1(b) and 1(c), respectively, with such changes therefrom, if any, as may be
approved by you and the Company. Certain capitalized terms used in this
Agreement are defined in Schedule B; references to a “Schedule” or an “Exhibit”
are, unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.



       Section 1.2.     Change in Interest Rate. From January 1, 2003 to and
until the date on which (i) all Security Documents have been released pursuant
to Section 22.8 and (ii) the “Applicable Fee Percentage” (as defined in the
Credit Agreement) or similar fee arrangement under the Credit Agreement or in
any extension, renewal, refinancing or replacement thereof shall revert to the
“Applicable Fee Percentage” as in effect under the Credit Agreement on July 2,
2002, the interest rate on the Notes shall be adjusted as follows: (i) the
interest rate on the Series A Notes shall be increased by 25 basis points
(0.25%) to 7.15% per annum, (ii) the interest rate on the Series B Notes shall
be increased by 25 basis points (0.25%) to 7.56% per annum and (iii) the
interest rate on the Series C Notes shall be increased by 25 basis points
(0.25%)to 8.10% per annum.”

     Section 1.2.     Section 7.1(h) of the Note Purchase Agreements shall be
and is amended by deleting the “.” at the end thereof and replacing the same
with “; and” and adding thereafter a new Section 7.1(i) in its entirety as
follows:



      “(I) Accounts Receivable Aging Reports. Simultaneously with the delivery
of each financial statement pursuant to Section 7.1(a) and Section 7.1(b),a
certificate of a Responsible Officer of the Company setting forth an accounts
receivable aging as of the end of the fiscal period for which such financial
statements are being provided, in such form and detail and with such supporting
documentation as shall be required by the Required Holders in their reasonable
discretion.”

-2-



--------------------------------------------------------------------------------



 



     Section 1.3.     The following shall be added in numerical order as a new
Section 9.10 to the Note Purchase Agreements:



       “Section 9.10. Security Documents. Upon delivery of a security interest
to the Agent or any other lender which is a party to the Credit Agreement, the
Company will concurrently enter into a substantially similar Security Document
for the benefit of the holders of the Notes, and within three Business Days
thereafter will deliver to each of the holders of the Notes the following items:



       (a)     an executed counterpart of such Security Document or joinder
agreement in respect of an existing Security Document, as appropriate;



       (b)     to the extent a similar certificate is delivered pursuant to the
Credit Agreement, a certificate signed by the President, a Vice President or
another authorized Responsible Officer of the Company making representations and
warranties to the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7,
but with respect to such Security Document, as applicable;



       (c)     to the extent documents or evidence are delivered pursuant to the
Credit Agreement, such documents and evidence with respect to the Company as any
holder of the Notes may reasonably request in order to establish the
authorization of the transactions contemplated by such Security Document;



       (d)     to the extent an opinion is delivered pursuant to the terms of
the Credit Agreement, an opinion of counsel satisfactory to the Required Holders
to the effect that such Security Document has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
the Company enforceable in accordance with its terms, except as an enforcement
of such terms may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles and that the security interest
granted therein is effective and has been perfected; and



       (e)     an executed counterpart of an intercreditor agreement or
amendment in respect of the Intercreditor Agreement, as necessary, among the
holders of the Notes and each such Person to which the Company is then
delivering a Security Document giving rise the requirements of this
Section 9.10, which agreement or amendment, as the case may be, shall provide
that the proceeds

-3-



--------------------------------------------------------------------------------



 





       from the enforcement of any such Security Document shall be shared on an
equal and ratable basis with the holders of the Notes.”

     Section 1.4.     Section 10.2 of the Note Purchase Agreements shall be and
is hereby amended in its entirety to read as follows:



       “Section 10.2. Fixed Charge Coverage Ratio. The Company and its
Restricted Subsidiaries will not permit as at the end of each fiscal quarter the
ratio of (a) Consolidated EBITDAR for the four immediately preceding fiscal
quarters (taken as a single accounting period) to (b) Consolidated Fixed Charges
for such fiscal period to be less than the following at each date indicated
below:

      March 31, 2003   1.50 to 1.00  June 30, 2003   1.30 to 1.00  September 30,
2003   1.30 to 1.00  December 31, 2003   1.75 to 1.00  March 31, 2004 and
thereafter   2.00 to 1.00”

     Section 1.5.     Section 10.5 shall be and is amended by deleting
paragraphs (h) and (i) thereof and replacing the same with new Sections 10.5(h),
10.5(i) and 10.5(j) to read as in their entirety follows:



       “(h)     Liens created or incurred after the date of the Closing given to
secure Indebtedness of the Company or any Restricted Subsidiary in addition to
the Liens permitted by the preceding clauses (a) through (g) and (j) hereof;
provided that (i) all Indebtedness secured by such Liens shall have been
incurred within the limitations provided in Section 10.4 and (ii) at the time of
creation, issuance, assumption, guarantee or incurrence of the Indebtedness
secured by such Lien and after giving effect thereto and to the application of
the proceeds thereof, no Default or Event of Default would exist;



       (i)     any extension, renewal or refunding of any Lien permitted by the
preceding clauses (e), (f) and (g) and clause (j) of this Section 10.5 in
respect of the same property theretofore subject to such Lien in connection with
the extension, renewal or refunding of the Indebtedness secured thereby;
provided that (i) such extension, renewal or refunding of Indebtedness shall be
without increase in the principal amount remaining unpaid as of the date of such
extension, renewal or refunding, (ii) such Lien shall attach solely to the same
such property, and (iii) at the time of such extension, renewal or refunding and
after giving effect thereto, no Default or Event of Default would exist; and

-4-



--------------------------------------------------------------------------------



 





       (j)     Liens created or incurred in favor of the Secured Party (as
therein defined) under the Security Documents for the ratable benefit of the
lenders under the Credit Agreement and the Noteholders.”

     Section 1.6.     Subject to Section 2 of this Second Amendment, the
following shall be added in numerical order as a new Section 10.11 to the Note
Purchase Agreements:



       “Section 10.11. Acquisitions. The Company will not make any Acquisition,
or enter into any binding agreement to make any Acquisition which is not
contingent on obtaining the consent of the Required Holders, or permit any of
its Restricted Subsidiaries so to do, except:



       (a)     Acquisitions by the Company or any of its Subsidiaries of
Investments permitted by Section 8.10 of the Credit Agreement, as amended,
waived or replaced from time to time; and



       (b)     An Acquisition of one or more Operating Entities (including,
without limitation, Acquisitions of Capital Stock of an Operating Entity or as a
result of a merger or consolidation with an Operating Entity which is not the
Company or a Restricted Subsidiary of the Company), provided that (i) such
Operating Entity is in the same line or lines of business as the Company and its
Subsidiaries, (ii) the Company has provided evidence satisfactory to the holders
of the Notes that after giving effect to such Acquisition no Default or Event of
Default would exist, (iii) such Acquisition does not involve a “hostile”
transaction, and (iv) the aggregate consideration paid by the Company and its
Subsidiaries for such Acquisition, including assumption of Indebtedness and the
transfer of property (other than the Capital Stock of the Company) does not
exceed $100,000,000; provided however that, to and until March 31, 2004, the
aggregate consideration paid by the Company and its Subsidiaries for such
Acquisition, including, assumption of Indebtedness and the transfer of property
(other than the Capital Stock of the Company) shall not exceed $25,000,000.

     Section 1.7.     Section 11(d) of the Note Purchase Agreements shall be and
is hereby amended in its entirety to read as follows:



            “(d)     any representation or warranty made in writing by or on
behalf of the Company or a Subsidiary Guarantor or by any officer of the Company
or a Subsidiary Guarantor in this Agreement, the Subsidiary Guaranty, the
Security Documents or in any writing furnished in connection with the
transactions

-5-



--------------------------------------------------------------------------------



 





  contemplated hereby or thereby proves to have been false or incorrect in any
material respect on the date as of which made; or”

     Section 1.8.     Section 11(e) of the Note Purchase Agreements shall be and
is hereby amended in its entirety to read as follows:



       “(e)     (i) the Company or any Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least $15,000,000 beyond any period of
grace provided with respect thereto, or (ii) the Company or any Restricted
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Indebtedness in an aggregate outstanding principal amount of
at least $15,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its date of maturity or before its regularly stated dates of payment or (iii) as
a consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), the Company or any Restricted
Subsidiary has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $15,000,000; or”

     Section 1.9.     Section 11(j) of the Note Purchase Agreements shall be and
is hereby amended in its entirety to read as follows, and the following
paragraph (k) shall be added to Section 11 of the Note Purchase Agreements
immediately thereafter as a new paragraph (k):



       “(j)     the Subsidiary Guaranty or any Security Documents shall cease to
be in full force and effect for any reason whatsoever, including, without
limitation, a determination by any Governmental Authority that such Subsidiary
Guaranty or Security Document is invalid, void or unenforceable or the Company
or any Subsidiary Guarantor which is a party to such Subsidiary Guaranty or
Security Document shall contest or deny in writing the validity or
enforceability of any of its obligations under such Subsidiary Guaranty or
Security Document, but excluding any Subsidiary Guaranty or any Security
Document which ceases to be in full force and effect in accordance with and by
reason of the expressed provisions of Section 22.7 or Section 22.8, as the case
may be;

-6-



--------------------------------------------------------------------------------



 





                (k)     any Lien created under the Security Documents for any
reason ceases to be or is not a valid and perfected Lien on the Collateral
constituting a first priority security interest, or there shall have occurred
waste or conversion of a material part of the Collateral, but excluding any Lien
terminated in accordance with and by reason of the expressed provisions of
Section 22.8.”

     Section 1.10.     Section 15.1 of the Note Purchase Agreements shall be and
is hereby amended in its entirety to read as follows:



          “Section 15.1. Transaction Expenses.     Whether or not the
transactions contemplated hereby are consummated, the Company will pay all costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required, local or other counsel) incurred by you and each Other
Purchaser or holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Notes, the Subsidiary Guaranty, the Security Documents or the
Intercreditor Agreement (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement, the Notes, the Subsidiary Guaranty, the
Security Documents or the Intercreditor Agreement, or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Notes, the Subsidiary Guaranty, the Security
Documents or the Intercreditor Agreement, or by reason of being a holder of any
Note, (b) the costs and expenses, including financial advisors’ fees, incurred
in connection with the insolvency or bankruptcy of the Company or any Restricted
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby, by the Notes, the Subsidiary Guaranty, the
Security Documents and the Intercreditor Agreement. The Company will pay, and
will save you and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those retained by you).”

     Section 1.11.     Section 15.2 of the Note Purchase Agreements shall be and
is hereby amended in its entirety to read as follows:



          “Section 15.2. Survival.     The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of

-7-



--------------------------------------------------------------------------------



 





  this Agreement, the Notes, the Subsidiary Guaranty or the Security Documents,
and the termination of this Agreement.”

     Section 1.12.     Section 16 of the Note Purchase Agreements shall be and
is hereby amended in its entirety to read as follows:



          “Section 16. Survival of Representations and Warranties; Entire
Agreement.     All representations and warranties contained herein or in the
Subsidiary Guaranty or the Security Documents shall survive the execution and
delivery of this Agreement, the Subsidiary Guaranty, the Security Documents and
the Notes, the purchase or transfer by you of any Note or portion thereof or
interest therein and the payment of any Note, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of you or any other holder of a Note. All statements contained in
any certificate or other instrument delivered by or on behalf of the Company or
any Subsidiary Guarantor pursuant to this Agreement, the Subsidiary Guaranty or
the Security Documents shall be deemed representations and warranties of the
Company and the Subsidiary Guarantors under this Agreement, the Subsidiary
Guaranty and the Security Documents. Subject to the preceding sentence, this
Agreement, the Notes, the Subsidiary Guaranty and the Security Documents embody
the entire agreement and understanding between you, the Company and the
Subsidiary Guarantors and supersede all prior agreements and understandings
relating to the subject matter hereof.”

     Section 1.13.     Section 17.1 of the Note Purchase Agreements shall be and
is hereby amended in its entirety to read as follows:



          “Section 17.1. Requirements.     This Agreement and the Notes may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required Holders, except that (a) no amendment or
waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any
defined term (as it is used therein), will be effective as to you unless
consented to by you in writing, and (b) no such amendment or waiver may, without
the written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of

-8-



--------------------------------------------------------------------------------



 





  the Notes the holders of which are required to consent to any such amendment
or waiver, or (iii) amend any of Section 8, 11(a), 11(b), 12, 17 or 20. The
Subsidiary Guaranty, the Security Documents and the Intercreditor Agreement may
be amended in accordance with the terms thereof.”

     Section 1.14.     The following shall be added in numerical order as a new
Section 22.8 to the Note Purchase Agreements:



       “Section 22.8. Release of Security Documents.



       (a)     The holders of the Notes acknowledge and agree that the Company
shall be automatically discharged and released from any Security Document to
which it is a party pursuant to the written request of the Company, provided
that (i) the Company has been released and discharged under and in respect of
the Credit Agreement or any extension, renewal, refinancing or replacement
thereof with respect to the security interest granted the Agent on the assets
covered by such Security Document and the Company so certifies to the holders of
the Notes in a certificate, which certificate shall also include information in
reasonable detail to show compliance with clause (iii), (ii) any such release
and discharge shall be expressly conditioned upon receipt by the holders of the
Notes of a written agreement executed by the Company pursuant to which the
Company shall agree that if, for any reason whatsoever, it thereafter becomes
grants a security interest under and in respect of the Credit Agreement, then
the Company shall contemporaneously provide written notice thereof to the
holders of the Notes accompanied by an executed Security Document, (iii) for a
period of two consecutive fiscal quarters, the Company shall have maintained the
ratio of (1) Consolidated EBITDAR for the period of four consecutive quarters
ending with each such fiscal quarter (taken as a single accounting period) to
(2) Consolidated Fixed Charges for such fiscal period at not less than 2.00 to
1.00 and (iv) at the time of such release and discharge, the Company shall
deliver a certificate of a Responsible Officer to the holders of the Notes to
the effect that no Default or Event of Default exists.



       (b)     Upon the release of any Security Document pursuant to paragraph
(a) of this Section 22.8, the holders of the Notes shall, at the sole cost and
expense of the Company, take all actions reasonably required by the Company to
evidence such Security Document’s release.

-9-



--------------------------------------------------------------------------------



 





       (c)     The Company agrees that it will not, nor will it permit any
Subsidiary or Affiliate to, directly or indirectly, pay or cause to be paid any
consideration or remuneration, whether by way of supplemental or additional
interest, fee or otherwise, to any creditor of the Company as consideration for
or as an inducement to the entering into by any such creditor of any release or
discharge of any Security Document, unless such consideration or remuneration is
concurrently paid, on the same terms, ratably to the holders of all of the Notes
then outstanding.”

     Section 1.15.     The definitions of “Consolidated EBITDAR”, “Default Rate”
and “Intercreditor Agreement” set forth in Schedule B to the Note Purchase
Agreements shall be and are hereby amended in their entirety to read as follows:



  “‘Consolidated EBITDAR’” for any period means the sum of (a) Consolidated Net
Income of the Company and its Restricted Subsidiaries from continuing operations
and before extraordinary items, plus (to the extent included in determining
Consolidated Net Income), (b) all provisions for federal, state and local income
taxes for the Company and its Restricted Subsidiaries during such period,
(c) all provisions for depreciation and amortization (other than amortization of
debt discount) made by the Company and its Restricted Subsidiaries during such
period, (d) Consolidated Fixed Charges during such period and (e) the impact of
any restructuring, integration or asset impairment charges relating to the
reduction of the cost structure of the Company during the fiscal year ending
December 31, 2003; provided that in no event shall such restructuring charge
exceed $5,000,000 per fiscal quarter.     ‘Default Rate’ means that rate of
interest that is the greater of (i) 1% per annum above the rate of interest
stated in clause (a) of the first paragraph of the Notes, as increased by the
terms of Section 1.2 or (ii) 1% over the rate of interest publicly announced by
J.P. Morgan Chase in New York, New York as its “base” or “prime” rate.    
‘Intercreditor Agreement’ means that certain Intercreditor and Collateral Agency
Agreement dated as of March 28, 2003 among the holders of the Notes, the Agent
on behalf of the lenders under the Credit Agreement and the Collateral Agent, as
the same may be amended or supplemented, from time to time.”

     Section 1.16.     The following definitions shall be added in alphabetical
order to Schedule B to the Note Purchase Agreements:

-10-



--------------------------------------------------------------------------------



 





  “‘Acquisition’ means with respect to any Person, the purchase or other
acquisition by such Person, by any means whatsoever (including through a merger,
dividend or otherwise and whether in a single transaction or in a series of
related transactions), of (a) any Voting Equity Capital of any other Person if,
immediately thereafter, such other Person would be either a Subsidiary of such
Person or otherwise under the control of such Person, (b) any business, going
concern or divisions or segment of any other Person, or (c) any property of any
other Person other than (i) in the ordinary course of business, provided,
however, that no acquisition of all or substantially all of the assets of such
other Person shall be deemed to be in the ordinary course of business; or
(ii) property acquired for use in the ordinary course of business without any
associated goodwill or other intangible assets.     ‘Capital Stock’ means as to
any Person, all shares, interests, partnership interests, limited liability
company interests, participations and other rights in, or other equivalents
(however designated) of, such Person’s equity (however designated), and any
rights, warrants or options exchangeable for, or convertible into, such shares,
interests, participations, rights or other equivalents.     ‘Collateral’ shall
have the meaning ascribed thereto in the Intercreditor Agreement.    
‘Collateral Agent’ means Fleet National Bank, as collateral agent under the
Intercreditor Agreement, or any successor collateral agent thereto.    
‘Investments’ has the meaning set forth in Section 8.10 of the Credit Agreement.
    ‘Operating Entity’ means any Person or any business or operating unit of a
Person which is, or could be, operated separate and apart from (a) the other
businesses and operations of such Person, or (b) any other line of business or
business segment.     ‘Security Agreement’ means that certain Security Agreement
dated as of March 28, 2003 from the Company and the other “Grantors” named
therein in favor of the Secured Party (as therein defined).     ‘Security
Documents’ means, collectively, the Security Agreement, as the same may be
amended or supplemented from time to time, together with any additional security
or pledge agreement entered into as security for the Notes pursuant to
Section 9.10.”

-11-



--------------------------------------------------------------------------------



 



Section 2.      AFFIRMATION.

     The Company hereby acknowledges and affirms that pursuant to Section 9.8 of
the Note Purchase Agreement, Section 8.3 (Leverage Ratio) and Section 8.8
(Acquisitions) of the Credit Agreement shall each constitute an “Incorporated
Financial Covenant” and the Noteholders shall enjoy the benefits thereof.

Section 3.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     Section 3.1.     To induce the Noteholders to execute and deliver this
Second Amendment (which representations shall survive the execution and delivery
of this Second Amendment), the Company represents and warrants to the
Noteholders that:



       (a)     this Second Amendment has been duly authorized, executed and
delivered by it and this Second Amendment constitutes the legal, valid and
binding obligation, contract and agreement of the Company enforceable against it
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally;



       (b)     the Note Purchase Agreements, as amended by this Second
Amendment, constitute the legal, valid and binding obligations, contracts and
agreements of the Company enforceable against it in accordance with their
respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;



       (c)     the execution, delivery and performance by the Company of this
Second Amendment (i) has been duly authorized by all requisite corporate action
and, if required, shareholder action, (ii) does not require the consent or
approval of any governmental or regulatory body or agency, and (iii) will not
(A) violate (1) any provision of law, statute, rule or regulation or its
certificate of incorporation or bylaws, (2) any order of any court or any rule,
regulation or order of any other agency or government binding upon it, or
(3) any provision of any material indenture, agreement or other instrument to
which it is a party or by which its properties or assets are or may be bound,
including, without limitation, the Credit Agreement or (B) result in a breach or
constitute (alone or with due notice or lapse of time or both) a default under
any indenture, agreement or other instrument referred to in clause (iii)(A)(3)
of this Section 3.1(c);



       (d)     as of the date hereof and after giving effect to this Second
Amendment, no Default or Event of Default has occurred which is continuing; and



       (e)     all the representations and warranties contained in Section 5 of
the Note Purchase Agreements are true and correct in all material respects with
the same force and effect as if made by the Company on and as of the date hereof
except that for purposes of this paragraph, the following words shall be deemed
to have been added to the end of the parenthetical contained in Section 5.10 of
the Note Purchase Agreements: “, the sale of a

-12-



--------------------------------------------------------------------------------



 





  headquarters building used by Bowne of Chicago, Inc. and the sale of assets of
the Company’s publishing division”; and



       (f)     Ohio Franklin Corp., a Subsidiary of the Company, has no
operating assets, conducts no operations and sold its only remaining material
asset (certain improved real estate) in 2002.

     Section 3.2.     In order to induce the Noteholders to enter into this
Amendment, and the Noteholders to accept the Security Documents, the Company
further makes the following representations and warranties to the Noteholders:



       (a)     the Company and each Subsidiary Guarantor has full legal power
and authority to enter into, execute, deliver and perform the terms of the
Security Documents, all of which have been duly authorized by all proper and
necessary corporate, partnership or other applicable action and are in full
compliance with its organizational documents. The Company and each Subsidiary
Guarantor has duly executed and delivered the Security Documents;



       (b)     the Security Documents constitute the valid and legally binding
obligations of the Company and each Subsidiary Guarantor enforceable in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally;



       (c)     no consent, authorization or approval of, filing with, notice to,
or exemption by, stockholders or holders of any other equity interest, any
Governmental Authority or any other Person, is required to be obtained or made
by the Company or the Subsidiary Guarantors in order to authorize, or is
required to be obtained or made by the Company or the Subsidiary Guarantors in
connection with, the execution, delivery or performance of, the Security
Documents, or is required to be obtained or made by the Company or the
Subsidiary Guarantors as a condition to the validity or enforceability of the
Security Documents;



       (d)     neither the Company nor any of the Subsidiary Guarantors is in
default (1) under any mortgage, indenture, contract, instrument or agreement to
which it is a party or by which it or any of its property is bound, or (2) with
respect to any judgment, order, writ, injunction, decree or decision of any
Governmental Authority; the effect of which default, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
execution, delivery or carrying out of the terms of the Security Documents will
not constitute a default under, or result in the creation or imposition of, or
obligation to create, any Lien upon any property of the Company or a Subsidiary
Guarantor or result in a breach of (or require the mandatory repayment of or
other acceleration of payment under or pursuant to the terms of) any such
mortgage, indenture, note, contract, instrument, agreement, judgment, order,
writ, injunction, decree or decision of any Governmental Authority.

-13-



--------------------------------------------------------------------------------



 



Section 4.      CONDITIONS TO EFFECTIVENESS OF THIS SECOND AMENDMENT.

     Section 4.1.     This Second Amendment shall not become effective until,
and shall become effective when, each and every one of the following conditions
shall have been satisfied:



       (a)     executed counterparts of this Second Amendment, duly executed by
the Company and the holders of at least 51% of the outstanding principal of the
Notes, shall have been delivered to the Noteholders, and the same shall be in
full force and effect and shall constitute the legal, valid and binding
obligations of all the parties thereto;



       (b)     executed counterparts of the Intercreditor Agreement,
substantially in the form attached hereto as Exhibit A, duly executed by the
Noteholders, the Agent on behalf of the lenders under the Credit Agreement and
the Collateral Agent, shall have been delivered to the Noteholders, and the same
shall be in full force and effect and shall constitute the legal, valid and
binding obligations of all the parties thereto;



       (c)     executed counterparts of the Security Agreement, substantially in
the form attached hereto as Exhibit B duly executed by the Company and the
Subsidiary Guarantors, shall have been delivered to the Secured Party, with
copies to the Noteholders, and the same shall be in full force and effect and
shall constitute the legal, valid and binding obligations of all the parties
thereto;



       (d)     the Noteholders shall have received a copy of the resolutions of
the Board of Directors of the Company authorizing the execution, delivery and
performance by the Company of this Second Amendment, the Security Documents, and
the Intercreditor Agreement, certified by its Secretary or an Assistant
Secretary;



       (e)     the Noteholders shall have received from each Subsidiary
Guarantor a certificate certifying as to the true, correct and complete
resolutions attached thereto and to other corporate proceedings relating to the
authorization, execution and delivery of the Security Documents;



       (f)     the representations and warranties of the Company set forth in
Section 3 hereof are true and correct on and with respect to the date hereof;



       (g)     the Noteholders shall have received the favorable opinion of (i)
Simpson Thacher & Bartlett, counsel to the Company and the Subsidiary Guarantors
and (ii) Philip E. Kucera, Esq., General Counsel of the Company which opinions,
taken together, shall cover (1) the matters set forth in Sections 3.1(a), 3.1(b)
and 3.1(c) hereof, (2) the due authorization, execution and delivery of the
Security Documents, (3) to the effect that the Security Documents constitute the
legal, valid and binding contracts and agreements of the Company and such
Subsidiary Guarantor enforceable in accordance with their terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles and (4) such
other matters as the

-14-



--------------------------------------------------------------------------------



 





  Noteholders deem necessary; which opinions shall be in form and substance
satisfactory to the Noteholders;



       (h)     the Collateral Agent shall have received all such UCC-1 financing
statements and other instruments and agreements as the Noteholders may request
in order to confirm that the Security Agreement is effective to create in favor
of the Collateral Agent a valid, enforceable first priority security interest in
the Collateral;



       (i)     the Noteholders shall have received a true, correct and complete
copy of the First Amendment to Credit Agreement as certified by a Responsible
Officer of the Company together with true, correct and complete copies of any
additional or supplemental letters or agreements delivered in connection
therewith;



       (j)     the Noteholders shall have received an amendment fee in an amount
equal to 0.15% times the aggregate outstanding principal amount of the Notes
held by such Noteholder; and



       (k)     the Company shall have paid, the reasonable fees and expenses of
Chapman and Cutler, counsel to the Noteholders, in connection with the
negotiation, preparation, approval, execution and delivery of this Second
Amendment.

Upon receipt of all of the foregoing, this Second Amendment shall become
effective.

Section 5.     PAYMENT OF FEES AND EXPENSES; POST EFFECTIVENESS ITEMS.

     Section 5.1.     Supplemented Amendment Fee. The Company agrees to pay
within one Business Day of the effectiveness of this Second Amendment, a
supplemental amendment fee to each Noteholder in an amount equal to (a) the
excess, if any, of (1) the weighted average up front fee rate paid to the Agent
or any other lender which is a party to the Credit Agreement in connection with
the First Amendment to the Credit Agreement over (2) 0.15% times (b) the
aggregate outstanding principal amount of the Notes held by such Noteholder.

     Section 5.2.     Post Effectiveness Items. The Company agrees that, no
later than May 15, 2003, the Company shall cause to be delivered opinions of
local counsel in the jurisdictions of the states of incorporation or
organization of the Subsidiary Guarantors with respect to which an opinion of
counsel was not delivered on or about March 28, 2003. Each such opinion shall be
reasonably satisfactory to the Required Holders in all respects and shall be
substantially in the form of the opinions regarding the Subsidiary Guarantors
delivered in connection with the Second Amendment to the Note Purchase
Agreements. Default by the Company of the provisions of this Section 5.2 shall
constitute a default under Section 11(c) of the Note Purchase Agreements.

-15-



--------------------------------------------------------------------------------



 



Section 6.      MISCELLANEOUS.

     Section 6.1.     This Second Amendment shall be construed in connection
with and as part of each of the Note Purchase Agreements, and except as modified
and expressly amended by this Second Amendment, all terms, conditions and
covenants contained in the Note Purchase Agreements and the Notes are hereby
ratified and shall be and remain in full force and effect.

     Section 6.2.     Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Second Amendment may refer to the Note Purchase Agreements without making
specific reference to this Second Amendment but nevertheless all such references
shall include this Second Amendment unless the context otherwise requires.

     Section 6.3.     The descriptive headings of the various Sections or parts
of this Second Amendment are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.

     Section 6.4.     This Second Amendment shall be governed by and construed
in accordance with New York law.

-16-



--------------------------------------------------------------------------------



 



     Section 6.5.     The execution hereof by you shall constitute a contract
between us for the uses and purposes hereinabove set forth, and this Second
Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original, but all together only one agreement.

          BOWNE & Co.,INC.           By  /s/ C. Cody Colquitt
     Its Senior Vice President and
          Chief Financial Officer

[Noteholder Signature Pages to Follow]

-17-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              AMCO INSURANCE COMPANY                         By   /s/ Joseph P.
Young         Name: Joseph P. Young         Title: Credit Officer, Fixed Income
Securities

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              CANADA LIFE INSURANCE COMPANY OF
   AMERICA                         By   /s/ C. Paul English         Name: C.
Paul English         Title: Assistant Treasurer          

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              CANADA LIFE ASSURANCE COMPANY                         By   /s/ C.
Paul English         Name: C. Paul English         Title: Associate Treasurer  
       

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              GENERAL ELECTRIC CAPITAL ASSURANCE
   COMPANY                         BY GE ASSET MANAGEMENT INCORPORATED,
   ITS INVESTMENT ADVISOR                   By /s/ Stephen De Motto        
Name: Stephen De Motto
       
Title: Vice President – Private Investments
             

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              GE LIFE AND ANNUITY ASSURANCE COMPANY               BY GE ASSET
MANAGEMENT INCORPORATED,
   ITS INVESTMENT ADVISOR                   By /s/ Stephen De Motto        
Name: Stephen De Motto
       
Title: Vice President – Private Investments
             

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              MODERA WOODMEN OF AMERICA               By   /s/ Nick S. Coin    
   
Name: Nick S. Coin
       
Title: Treasurer & Investment Manager
         

 



--------------------------------------------------------------------------------



 

\

Accepted and Agreed to:

              NATIONWIDE INDEMNITY COMPANY                           By /s/
Joseph P. Young         Name: Joseph P. Young         Title: Credit Officer,
Fixed Income Securities

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              NATIONWIDE LIFE INSURANCE COMPANY                           By /s/
Joseph P. Young         Name: Joseph P. Young         Title: Credit Officer,
Fixed Income Securities

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              NATIONWIDE LIFE AND ANNUITY INSURANCE
   COMPANY                         By   /s/ Joseph P. Young         Name: Joseph
P. Young         Title: Credit Officer, Fixed Income Securities

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              NATIONWIDE MUTUAL FIRE INSURANCE
   COMPANY                         By   /s/ Joseph P. Young         Name: Joseph
P. Young         Title: Credit Officer, Fixed Income Securities

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              NATIONWIDE MUTUAL INSURANCE COMPANY                         By  
/s/ Joseph P. Young         Name: Joseph P. Young         Title: Credit Officer,
Fixed Income Securities

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              PACIFIC LIFE INSURANCE COMPANY                         By   /s/
David C. Patch         Name: David C. Patch         Title: Assistant Vice
President               By   /s/ Cathy Schwartz         Name: Cathy Schwartz    
    Title: Assistant Secretary

 



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

              SCOTTSALE INSURANCE COMPANY                         By   /s/
Joseph P. Young         Name: Joseph P. Young         Title: Credit Officer,
Fixed Income Securities

 



--------------------------------------------------------------------------------



 



     Each of the undersigned hereby confirms its continued guaranty of the
obligations of the Company under the Note Purchase Agreements, as amended
hereby, pursuant to the terms of the Subsidiary Guaranty Agreement dated as of
July 2, 2002, on this 28th day of March, 2003.

      BOWNE BUSINESS COMMUNICATIONS, INC.,   BOWNE ENTERPRISE SOLUTIONS, L.L.C.,
a New York corporation   a New York limited liability company       By /s/
Philip E. Kucera   By /s/ Philip E. Kucera   Name: Philip E. Kucera     Name:
Philip E. Kucera   Title: Vice President and Assistant Secretary     Title: Vice
President and Assistant Secretary       BOWNE BUSINESS SOLUTIONS, INC.,   BOWNE
OF NEW YORK CITY, L.L.C., a Delaware corporation   a New York limited liability
company       By /s/ Philip E. Kucera   By /s/ Philip E. Kucera   Name: Philip
E. Kucera     Name: Philip E. Kucera   Title: Vice President and Assistant
Secretary     Title: Vice President and Assistant Secretary       BOWNE OF
ATLANTA, INC.,   BOWNE OF PHOENIX, INC., a Georgia corporation   an Arizona
corporation       By /s/ Philip E. Kucera   By /s/ Philip E. Kucera   Name:
Philip E. Kucera     Name: Philip E. Kucera   Title: Vice President and
Assistant Secretary     Title: Vice President and Assistant Secretary      
BOWNE OF BOSTON, INC.,   BOWNE OF SOUTH BEND, INC., a Massachusetts corporation
  a Delaware corporation       By /s/ Philip E. Kucera   By /s/ Philip E. Kucera
  Name: Philip E. Kucera     Name: Philip E. Kucera   Title: Vice President and
Assistant Secretary     Title: Vice President and Assistant Secretary      
BOWNE OF CLEVELAND, INC.,   BOWNE OF CHICAGO, INC., an Ohio corporation   a
Delaware corporation       By /s/ Philip E. Kucera   By /s/ Philip E. Kucera
  Name: Philip E. Kucera     Name: Philip E. Kucera   Title: Vice President and
Assistant Secretary     Title: Vice President and Assistant Secretary

 



--------------------------------------------------------------------------------



 

      BOWNE OF DALLAS LIMITED PARTNERSHIP,   BOWNE OF LOS ANGELES, INC., a
Delaware limited partnership   a California corporation       By Bowne of Dallas
Inc., a     Delaware corporation, as general partner   By /s/ Philip E. Kucera  
    Name: Philip E. Kucera By /s/ Philip E. Kucera     Title: Vice President and
Assistant Secretary   Name: Philip E. Kucera       Title: Vice President and
Assistant Secretary           DOCUMENT MANAGEMENT SERVICES, INC   BOWNE
TRANSLATION SERVICES, LLC, a Massachusetts corporation   a New York limited
liability company       By /s/ Philip E. Kucera   By /s/ Philip E. Kucera
  Name: Philip E. Kucera     Name: Philip E. Kucera   Title: Vice President and
Assistant Secretary     Title: Vice President and Assistant Secretary       BGS
Companies, Inc., a Delaware     Corporation (also a successor by merger     with
Bowne Localization, Inc., a Delaware     corporation)           By /s/ Philip E.
Kucera       Name: Philip E. Kucera       Title: Vice President and Assistant
Secretary    

 



--------------------------------------------------------------------------------



 



EXHIBIT A

INTERCREDITOR AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT B

SECURITY AGREEMENT

 